628 N.W.2d 50 (2001)
Emmanuel FORD, Janice Marshall, Marvin Brantley, Larry Redfearn, and Arthur Warren, Plaintiffs-Appellees,
v.
Stanley WYRE, Defendant-Appellant.
No. 117663, COA No. 209140.
Supreme Court of Michigan.
June 27, 2001.
On order of the Court, the delayed application for leave to appeal from the August 18, 2000 decision of the Court of Appeals is considered, and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for a jury trial as to damages. For the reasons stated by the dissenting opinion in the Court of Appeals, defendant did not waive his right to a jury trial on damages. See also Zaiter v. Riverfront Complex, 463 Mich. 544, 620 N.W.2d 646 (2001), and Alken-Ziegler Inc v. Waterbury Headers Corp., 461 Mich. 219, 600 N.W.2d 638 (1999). In all other respects, leave to appeal is DENIED.